Title: Map of the United States of America, Following the Peace Treaty of 1783, Dedicated and Presented to Benjamin Franklin: Announcement, [10 June 1784]
From: 
To: Franklin, Benjamin



Carte des Etats-Unis de l’Amerique Suivant le Traité de Paix de 1783, issued by Jean Lattré in 1784, was neither the first French map of the United States published after the signing of the peace, nor an entirely accurate depiction of the boundaries of the new nation, as its title implies. It was, however, the only map of the United States



of America dedicated to Benjamin Franklin. Above the dedication and title, in the cartouche, Franklin’s personal coat of arms (which is being hung from the topsail yard by a sailor) appears along with the Great Seal of the United States and the emblem of the Society of the Cincinnati—an organization to which Franklin was firmly, though as yet quietly, opposed. A question that cannot as yet be fully answered is when and under what circumstances Franklin granted permission for this dedication.
The one clue that has come to light suggests that the map for which Franklin originally granted permission evolved over the course of time into a conceptually different work. Lattré, a prominent Parisian engraver, publisher, and retailer of maps and atlases, initially announced it in an undated sales catalog as “Nouvelle Carte des Etats Unis de l’Amérique, avec les Marches & Camps de l’Armée; dédiée a M. Franklin,” to be published at the end of December, 1783. Because Lattré’s name appears nowhere in Franklin’s papers, and no mention of this cartographic project has been found in the correspondence of Franklin or his colleagues, we have not been able to determine when the dedication was solicited. It could have been as early as the winter of 1782–83, when the preliminary articles were signed, the cessation of hostilities was declared, and the French troops were returning home.
As the advertisement published below indicates, Lattré at some time augmented the map with two engraved panels of text that summarized, by location and date, the principal military events of the War of Independence, beginning with the shots fired at Lexington and Concord and ending with the surrender of Cornwallis at Yorktown. Almost all the sites mentioned in the panels are shown on the map.

Following the signing of the definitive peace treaty on September 3, 1783, as depictions of the newly defined United States became increasingly desirable, Lattré evidently decided to further shift the map’s focus. He would delineate the nation’s new boundaries and market the map under a title emphasizing its post-treaty relevance. In the end, the “Marches & Camps de l’Armee” promised in the pre-publication announcement were represented only by a barely perceptible line tracing the route of the French army’s march to and from Yorktown, with encampments indicated by tiny dotted rectangles.
Lattré’s map derives from John Mitchell’s Map of the British and French Dominions in North America, which was selected for use during the peace negotiations by the British and American commissioners as the most accurate of the available maps of eastern North America. First issued in 1755, it appeared in two more English editions over the next twenty years, each bearing the original 1755 copyright date. It was the last of these, dating from circa 1774–75, that was used by the peace commissioners and seems to have been Lattré’s source.
One of the Mitchell map’s many shortcomings was its failure to show the St. Mary’s River, separating Georgia from East Florida, which would form part of the southeastern boundary of the United States. (On the Mitchell map used in the peace negotiations, on which John Jay drew the preliminary boundaries in red ink, the St. Mary’s River was added and labeled by hand.) Though Lattré did not have the St. Mary’s River on his map, he approximated its location when he

drew the southern boundary. He erred, however, in delineating the western portion of that boundary, by failing to capture its jog north along the Apalachicola River to its juncture with the Flint, two rivers that did appear on his map.
If Lattré’s engraving was finalized in the months following the signing of the peace treaty, then why was its publication delayed? Franklin may not have allowed a map of the boundaries established by the peace treaty to be published with his name on it until after that treaty was ratified. In the meantime, as he awaited news of the congressional ratification, the French branch of the Society of the Cincinnati was established in Paris and sanctioned by the king, giving Lattré an opportunity to engrave its emblem in his cartouche as a further allusion to his unstated theme: Franco-American military cooperation. The exchange of ratifications finally took place in Paris on May 12. To the best of our knowledge, Lattré’s map was first advertised for sale on June 10, in the notice published here.



[June 10, 1784]

Carte des Etats-Unis de l’Amérique, suivant le traité de paix de 1783; dédiée & présentée à Son Excellence, M. Benjamin Franklin, Ministre Plénipotentiare des Etats-Unis de l’Amérique prés la Cour de France, ancien Président de la Convention de Philadelphie, & de la Société philosophique de cette ville, &c. &c. par le sieur Lattré, Graveur ordinaire du Roi. On a joint à cette Carte un précis des évenémens militaires entre les Américains & les Anglois; le tout sur une feuille & demie de papier grand-aigle. Prix 3 liv. lavée, & 2 liv. 10 s. non lavée. A Paris, chez l’Auteur, rue S. Jacques, la porte-cochère vis-à-vis la rue de la Parcheminerie, no. 20.

